1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   STONE BREWING CO., LLC,                               Case No.: 18cv331-BEN-LL
12                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
13   v.                                                    REQUEST FOR LEAVE TO FILE
                                                           REPLY RE DISCOVERY DISPUTE
14   MILLERCOORS LLC,
                                                           PURSUANT TO ECF NO. 348
15                                     Defendant.
                                                           [ECF No. 358]
16
17   MILLERCOORS LLC,
18                             Counter Claimant,
19   v.
20   STONE BREWING CO., LLC,
21                            Counter Defendant.
22
23         On March 27, 2020, Plaintiff filed a request for leave to file a reply in a discovery
24   dispute. ECF No. 358. The same day, Defendant filed a response in opposition to Plaintiff’s
25   request. ECF No. 359. Plaintiff states that it requests “leave to file a reply in further support
26   of its request for briefing on MillerCoors’s additional withholding of evidence and
27   violation of discovery obligation.” ECF No. 358 at 2. The Court issued a briefing schedule
28   for the underlying discovery dispute on March 10, 2020, which stated that “[n]o replies

                                                       1
                                                                                       18cv331-BEN-LL
1    shall be filed unless otherwise ordered by the Court.” ECF No. 348 at 2. The Court finds
2    no good cause to accept a reply. If the Court deems a reply is necessary, it will order one
3    to be filed. Accordingly, the Court DENIES Plaintiff’s request.
4          IT IS SO ORDERED.
5    Dated: March 31, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  18cv331-BEN-LL
